COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-094-CV
 
     
MARIA LOPEZ, INDIVIDUALLY, AS NEXT FRIEND                    APPELLANTS
OF RODOLFO PEREZ, A MINOR,
AND AS 
PERSONAL REPRESENTATIVE OF
THE 
ESTATE OF RODOLFO PEREZ,
DECEASED, 
SALETA
PEREZ, AND GUILLERMO PEREZ                                                 
 
                                                   V.
 
NICK YBARRA D/B/A N&S ACOUSTICS,                          APPELLEES
GRUPO ZOCALO MANAGEMENT, LLC,

BOXER PROPERTY FINANCIAL
MANAGEMENT, LLC 
A/K/A BOXER PROPERTY
MANAGEMENT CORPORATION, 
TOWN CENTER MALL, L.P., GRUPO
ZOCALO, L.P., 
TOWN CENTER PROPERTY, L.L.C.,
AND 
LGP
PROPERTY, L.L.C.                                                                         
                                               ----------
 
            FROM THE 342nd DISTRICT
COURT OF  TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On May 5, 2008, we notified appellants that the trial court clerk
responsible for preparing the record in this appeal had informed this court
that arrangements had not been made to pay for the clerk=s record as required by Texas Rule of Appellate Procedure
35.3(a)(2).  See TEX. R. APP. P. 35.3(a)(2).  We stated that
we would dismiss the appeal for want of prosecution unless appellants, within
fifteen days, made arrangements to pay for the clerk=s record and provided this court with proof of payment.  
Because appellants have not made payment arrangements for the clerk=s record, it is the opinion of the court that the appeal should be
dismissed for want of prosecution.  
Accordingly, we dismiss the appeal. 
See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellants shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
 
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.  
                                      
DELIVERED:  June 12, 2008
 




[1]See Tex. R. App. P. 47.4.